Title: To Thomas Jefferson from William B. Underwood, 10 August 1805
From: Underwood, William B.
To: Jefferson, Thomas


                  
                     Sir,
                     Gettysburg 10th August 1805
                  
                  I hope you will pardon me for the liberty I take in thus addressing you, when you learn, that nothing but real necessity compels the writer to ask the favor. To be short; it is a loan of Fifty Dollars. With this money, sir, I wish to pay in part, a debt which I necessarily contracted when I first commenced the printing business in this place; and which from the small support I have met with, I have been unable to pay.—The County of Adams, in which I live, has a majority against the political principles I profess; which should stimulate the friends of the Union in this part of the country to exertion; but unfortunately, it does not—There is but little public spirit here.—And since the Call of a State Convention, has been proposed, there is a great division among the republicans throughout the whole state as well as in this County—which renders my standing in this place uncertain.—My having taken an Active part on that side which I conceived right, has been the occasion of a considerable loss to me in my business; many having withdrawn their support. The fact is, the majority, of my Subscribers, is in favor of the present Governor and Constitution; but notwithstanding this, I beleive myself right in opposing them, and cannot therefore for the sake of emolument do that which I think wrong. I have endeavored to collect arrearages, without success; and I cannot coerce those who are still willing, yet unable to contribute to my relief.—
                  I have not a relative on earth, who can assist me; nor do I know a friend who is able, that would do it—or at least that I would ask.—I am a married man, with a small family—and sorry I am to say it, with but very small means for its support. I hope, however, after the Election, in October next things will go better, and the parties become reconciled again. The debt which I owe I was sued for, tered Judgment, with bail—The debt  be due the 24th of next month, Septr. when, if I cannot pay it, my small share of goods will be executed.—I have with this letter sent one of my newspapers, dated Aug. 8. 1805—which contains but little; but which will shew you that the publisher thereof, is the writer of this letter—And whether he meets a return according to expectation or not, be assured, Sir, it shall never be the means of his reflecting on your liberality.—
                  I am, Sir, Your Humble servant
                  
                     Wm B. Underwood
                     
                  
               